DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 12/27/2019.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-45  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lightcap et al (US 2011/0320153).


Regarding claims 1-4, and 27, Lightcap et al discloses and teaches a method and system for registration and pose determination between implant elements including rigid coupling between markers and implants, estimating relative pose between a marker and implant for each marker-implant pair/set (Abs, background), receiving imaging data showing the pose of the markers (0045-0048, 0035), estimating the pose of the implants based on the marker data (0043-0048), and utilizing that data to determine the position of at least two implant elements based on respective pose data (0035, 0039, 0042, 0048). Lightcap et al includes implants which are positioned below the skin (orthopedic implants) which can be positioned to be not “visible” to the imaging device in a particular pose, and the estimation can include multiple pieces of information along with the extrapolation of a pose of an implant from the marker data (0035, 0047-0053 including pose reset, updating, coupling, uncoupling).

Regarding claims 5-8, Lightcap et al discloses and teaches rigid coupling of markers to implants, including utilizing specific angles/locations on the implant for marker positioning, the acquisition of pre-operative data to establish implant data, and the 3d reconstruction of imaging data to form implant data for the registration process (0044, 0047, 0058, 0036 plan). 

Regarding claims 9-13, Lightcap et al discloses and teaches the use of point-pair/set registrations (at least iteratively) as well as receiving relative pose information of the implants from an IMU (0048, 0051, 0058, 0059). Lightcap et al further discloses and teaches fusing pose data together to form a combined data to determine pose of the implants (including filtering data over time (0017, 0054, 0073) (marker to implant pose, 0048, 0058, 0080-0083, 0017-0021 for IMU => Implant background, and 0045-0063 for detailed tracking of IMUs with coupling, fusion, and filtering))

Regarding claims 14-20, Lightcap et al discloses and teaches the tracking of markers with the imaging device, the markers including surface elements to track, and a light source/reflector element. Lightcap et al further discloses the inclusion of an IMU (accelerometer/gyroscope) and the display of relative position between implants relative to a coordinate system (anatomical surgical)

Regarding claims 21-26, Lightcap et al discloses and teaches the generation of a virtual model of the implants with combined data and the display of a pose of the implant with the model on a display (headset 0039-0044). Lightcap et al furthermore discloses and teaches the updating of a plan based on the pose of an implant (including the shape/size, model of the implant) and the display of aspects of the implants in the planning placement (0036, 0039, 0004, 0043, 0055 including angles/rotations).

Regarding claims 28-33, Lightcap et al discloses and teaches the rigid coupling of markers to a surgical implant, the marker and implant being attached at set locations (0045, 0051-0052, 0059). Lightcap et al furthermore discloses and teaches the estimation from pre-operative information of the dimensions of the implant as well as marker data as well as the updating of information with a registration process (3d, 0051, 0057, 0058)

Regarding claims 34-38, Lightcap et al discloses and teaches the use of point-pair/set registrations (at least iteratively) as well as receiving relative pose information of the implants from an IMU, in order to extrapolate a pose from the marker data (0045, 0051, 0057, 0058 and detailed pose tracking disclosure in methods above). Additionally, the IMU is configured to provide pose data and combine information to estimate implant/marker position together (0044-0045, 0058-0059).

Regarding claims 39-45, Lightcap et al discloses and teaches fusing pose data together to form a combined data to determine pose of the implants (including filtering data over time (marker to implant pose, 0010, 0017, 0019, 0045-0048, 0054)). Lightcap et al further discloses the imager configured to acquire images of the surgical space 0039, 0044-0046 0085) and display them on an integrated heads-up device (0039 0044 imaging (optical systems 0005 0046). Finally, the updating of surgical plan based on the pose of an implant (including the shape/size, model of the implant) and the display of aspects of the implants in the surgical planning display is disclosed, including display of relative parameters of the implants and markers on the display (position, size, angle, relative pose 0045-0048, 0058-0059, 0004-0005, 0043, 0080 including anatomy as registered for pose tracking).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793